Exhibit 24(b)(8.4) THIRD AMENDMENT TO THE SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT THIS THIRD AMENDMENT (the “Amendment”), made as of May, 17, 2012, amends the Selling and Services Agreement and Fund Participation Agreement dated December 1, 2009, as amended, (the “Agreement”) by and between ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLC, (“ING Institutional”) and ING Financial Advisers, LLC (“ING Financial”) (collectively, “ING”), and Aberdeen Fund Distributors LLC (“Distributor”) on behalf of each individual series of Aberdeen Funds (each a “Fund” and collectively, the “Funds”). All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement. WHEREAS, the parties desire to amend the Agreement to provide for the payment to ING of the Servicing Fees and 12b-1 Fees as described herein. NOW THEREFORE, ING and Distributor hereby agree to amend the Agreement as follows: Schedule A of the Agreement is hereby deleted in its entirety and replaced with a revised Schedule A, effective May 17, 2012, as attached hereto, Except as provided herein, the terms and conditions contained in the Agreement, as amended, shall remain in full force and effect. In the event of a conflict between the provisions of the Agreement and those of this Amendment, this Amendment shall control. This Amendment may be signed in counterparts. 1 IN WITNESS WHEREOF, the undersigned have executed this Amendment by their duly authorized officers as of the date set forth above. Aberdeen Fund Distributors LLC By: /s/ Jeffrey Cotton Name: Jeffrey Cotton Title: CCO ABERDEEN FUNDS By: /s/ Lucia Sitar Name: Lucia Sitar Title: Vice President ING Life Insurance and Annuity Company By: /s/ Michelle Sheiowitz Name: Michelle Sheiowitz Title: VP ING Institutional Plan Services, LLC By: /s/ Michelle Sheiowitz Name: Michelle Sheiowitz Title: VP ING Financial Advisers, LLC By: /s/ David Kelsey Name: David Kelsey Title: COO/Vice President 2 Schedule A as of May 17, 2012 Servicing Fees and 12b-1 Fees All series under the Aberdeen Funds are available for investment under this Agreement. For services rendered by ING under the Agreement with respect to Plan assets invested in the following Funds, Distributor and/or the Funds shall pay the following fees to ING: Share Class Administrative Service Fee 12b-1 Fee Total Fee Class A % % % Class C N/A % % Class D % N/A % Class R % % % Institutional Service Class Shares % N/A % Institutional Class Shares N/A N/A % Distributor will pay the above 12b-1 fees pursuant to the 12b-1 Plan entered into between the Distributor and Aberdeen Funds. Aberdeen Funds will pay the Administrative Service Fee. 1
